UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                             Plaintiff,                      19-CV-8936 (CM)
                    -against-
                                                             ORDER TO SHOW CAUSE
CITY OF NEW YORK (HRA), et al.,                              UNDER 28 U.S.C. § 1651
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. The Court grants Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). The Court also orders Plaintiff to show

cause within thirty days why she should not be barred from filing any further actions in this

Court IFP without first obtaining permission from this Court to file.

                                           DISCUSSION

       Because Plaintiff filed more than ten actions IFP within a two-week period, by order

dated October 7, 2019, the Court warned Plaintiff that further vexatious or frivolous litigation in

this Court would result in an order under 28 U.S.C. § 1651 barring her from filing new actions

IFP unless she receives prior permission. 1 See Frost v. City of New York (HRA), ECF 1:19-CV-

8826, 3 (S.D.N.Y. Oct. 7, 2019) (listing nine cases).



       1
          Plaintiff has filed a total of 24 actions during the period from September 16, 2019,
through October 16, 2019. See Frost v. NYPD, ECF 1:19-CV-8595, 2 (S.D.N.Y. filed Sept. 16,
2019); Frost v. City of New York, ECF. 1:19-CV-8634, 2 (S.D.N.Y. filed Sept. 17, 2019); Frost v.
NYPD, ECF 1:19-CV-8705, 2 (S.D.N.Y. filed Sept. 18, 2019); Frost v. NYC MTA, ECF 1:19-CV-
8746, 2 (S.D.N.Y. Sept. 19, 2019); Frost v. City of New York (HRA), ECF 1:19-CV-8794, 2
(S.D.N.Y. Sept. 20, 2019); Frost v. City of New York (HRA), ECF 1:19-CV-8795, 2 (S.D.N.Y.
Sept. 20, 2019); Frost v. City of New York, ECF 1:19-CV-8826, 2 (S.D.N.Y. Oct. 11, 2019)
(dismissing complaint as frivolous and warning Plaintiff that further vexatious or frivolous
litigation will result in an order pursuant to 28 U.S.C. § 1651, barring her from filing new actions
IFP); Frost v. City of New York (HRA), ECF 1:19-CV-8881, 2 (S.D.N.Y. filed Sept. 24, 2019);
Frost v. City of New York (HRA), ECF 1:19-CV-8909, 2 (S.D.N.Y. filed Sept. 25, 2019); Frost v.
City of New York (HRA), ECF 1:19-CV-8936, 2 (S.D.N.Y. filed Sept. 26, 2019); Frost v. City of
                                                   2
       In light of Plaintiff’s abuse of the privilege of proceeding IFP, by order dated October 11,

2019, the Court has also ordered Plaintiff to submit a declaration showing cause why she should

not be barred from filing any further actions in this Court IFP without first obtaining permission

from this Court to file her complaint. See Frost v. City of New York (HRA), ECF 1:19-CV-9001, 4

(S.D.N.Y. Oct. 11, 2019). The Court also dismissed that action. Id. But before the order of

dismissal was signed and entered on the Court’s docket, Plaintiff filed a notice of appeal. See

Frost, ECF 1:19-CV-9001, 6. Although Plaintiff’s appeal was prematurely filed, the Clerk’s

Office processed and transferred it to the Court of Appeals.

       In light of this litigation history, the Court once again orders Plaintiff to show cause why

she should not be barred from filing any further actions in this Court IFP without first obtaining

permission from this Court to file her complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d

Cir. 1998) (per curiam) (“The unequivocal rule in this circuit is that the district court may not

impose a filing injunction on a litigant sua sponte without providing the litigant with notice and

an opportunity to be heard.”).




New York (HRA), ECF 1:19-CV-9001, 5 (S.D.N.Y. Oct. 7 2019) (dismissing complaint as
frivolous and warning Plaintiff that further vexatious or frivolous litigation will result in an order
pursuant to 28 U.S.C. § 1651, barring her from filing new actions IFP); Frost v. City of New York
(HRA), ECF 1:19-CV-9062, 5 (S.D.N.Y. Oct. 11 2019) (dismissing complaint as frivolous); Frost
v. NYPD, ECF 1:19-CV-9065, 2 (S.D.N.Y. filed Sept. 30, 2019); Frost v. MYC MTA, ECF 1:19-
CV-9139, 2 (S.D.N.Y. filed Oct. 1, 2019); Frost v. Yonkers Family Ct., ECF 1:19-CV-9184, 2
(S.D.N.Y. filed Oct. 2, 2019); Frost v. CVR Assocs. Inc., ECF 1:19-CV-9185, 2 (S.D.N.Y. filed
Oct. 3, 2019); Frost v. D.O.H.R., ECF 1:19-CV-9186, 2 (S.D.N.Y. filed Oct. 3, 2019); Frost v.
CVR Assocs. Inc., ECF 1:19-CV-9190, 2 (S.D.N.Y. filed Oct. 4, 2019); Frost v. City of New York
(HRA), ECF 1:19-CV-9264, 2 (S.D.N.Y. filed Oct. 7, 2019); Frost v. NYC A.C.S., ECF 1:19-CV-
9330, 2 (S.D.N.Y. filed Oct. 8, 2019): Frost v. NYPD, ECF 1:19-CV-9419, 2 (S.D.N.Y. filed Oct.
10, 2019): Frost v. City of New York (HRA), ECF 1:19-CV-9500, 2 (S.D.N.Y. filed Oct. 11,
2019); Frost v. City of New York (HRA), ECF 1:19-CV-9564, 2 (S.D.N.Y. filed Oct. 15, 2019).;
Frost v. City Hall, ECF 1:19-CV-9568, 2 (S.D.N.Y. filed Oct. 16, 2019).
                                                   3
         Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration setting forth good cause why the Court should not impose this injunction upon her. If

Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration does

not set forth good cause why this injunction should not be entered, she will be barred from filing

any further actions IFP in this Court unless she first obtains permission from this Court to do so.

                                           CONCLUSION

         The Clerk is directed to assign this matter to my docket, mail a copy of this order to

Plaintiff, and note service on the docket. Plaintiff shall have thirty days to show cause by

declaration why an order should not be entered barring Plaintiff from filing any future action in

forma pauperis in this Court without prior permission. A declaration form is attached to this

order.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:     October 22, 2019
            New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
